internal_revenue_service number release date index number ---------------------------- ---------------------- ----------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------ telephone number -------------------- refer reply to cc corp b06 plr-137178-13 date date legend distributing state a year date ---------------------------------------------------- ------------ ------ -------------------------- operating partnership --------------------------------------------------- state b date a b ------------ --------------------- --- ------- real_estate business ------------------------------------------------------------------------------ -------------- segment a segment b segment c segment d ------------------------------ ---------------------------------------- ------------------------- ---------------------------- plr-137178-13 controlled b controlled c dear ------------ ---------------------------------------------------- --------------------------------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of the proposed transaction defined below the information provided in that request and subsequent correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether any of the distributions step three of the proposed controlled b transaction and the proposed controlled c transaction as defined below i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation the controlled corporations or any combination thereof see sec_355 of the internal_revenue_code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest in the distributing_corporation or the controlled corporations see sec_355 and sec_1_355-7 summary of facts distributing is a statutory real_estate_investment_trust reit organized in state a in year distributing has continuously qualified to be a reit for federal_income_tax purposes beginning with its taxable_year ended date distributing has a single class of common shares outstanding which are publicly traded it also has several classes of preferred shares distributing is the sole general_partner of operating partnership a state b limited_partnership formed on date distributing owns approximately a of the common limited_partnership units in operating partnership and the remainder are owned by approximately b other limited partners the limited partners operating partnership has also issued some preferred units owned by distributing and other limited partners plr-137178-13 operating partnership is primarily engaged in real_estate business operating partnership is organized into four separate segments the segments segment a segment b segment c and segment d distributing intends to engage in either or both of the following transactions separately the proposed controlled b transaction and the proposed controlled c transaction collectively the proposed transaction proposed controlled b transaction step one controlled b will be formed as a state a statutory real_estate_investment_trust wholly owned by operating partnership and operating partnership will contribute to the capital of controlled b in exchange for all of the common shares of controlled b i substantially_all of the assets of segment b and other assets subject_to liabilities and ii all of the stock it owns in certain subsidiary reits associated with segment b which stock would not be subject_to any liabilities the controlled b exchange operating partnership’s segment b employees will become employees of controlled b or its disregarded entities which will continue the operations of segment b step two operating partnership will distribute all of the common shares of controlled b to distributing and the limited partners pro_rata with respect to their common units in operating partnership step three distributing will distribute all of its controlled b common shares pro_rata to the shareholders of distributing’s common shares the distributing shareholders proposed controlled c transaction step one controlled c is formed as a state a statutory real_estate_investment_trust wholly owned by operating partnership and operating partnership will contribute to the capital of controlled c in exchange for all of the common shares of controlled c substantially_all of the assets of segment c and other assets subject_to liabilities the controlled c exchange operating partnership’s segment c employees will become employees of controlled c or its disregarded entities which will continue the operations of segment c step two operating partnership distributes all of the common shares of controlled c to distributing and the limited partners pro_rata with respect to their common units in operating partnership plr-137178-13 step three distributing distributes all of its controlled c common shares pro_rata to the distributing shareholders representations step one of the proposed controlled b transaction the taxpayer makes the following representations with respect to step one of the proposed controlled b transaction no stock_or_securities will be issued by controlled b for services rendered to or for the benefit of controlled b in connection with the transaction and no stock_or_securities will be issued for indebtedness of controlled b that is not evidenced by a security or for interest on indebtedness of controlled b which accrued on or after the beginning of the holding_period of the transferor s of the debt operating partnership neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction controlled b will report items which but for the transfer of assets and liabilities to controlled b would have resulted in income_or_deduction to operating partnership in a period subsequent to the transfer and such items will constitute income_or_deduction to controlled b when received or paid_by it the proceeds received in collection of the income items will be included as ordinary_income in computing the taxable_income of controlled b the transfer of assets and liabilities to controlled b is not the result of solicitation by a promoter broker or investment house operating partnership will not retain any rights in the property transferred to controlled b the value of the controlled b stock received by operating partnership in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts there will be no indebtedness between controlled b and operating partnership and there will be no indebtedness created in favor of operating partnership as a result of the transaction any debt relating to stock being transferred to controlled b that will be assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and operating partnership will be transferring plr-137178-13 all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred the total adjusted_basis of the assets transferred by operating partnership to controlled b in the transaction will equal or exceed the amount of liabilities assumed within the meaning of code sec_357 by controlled b plus any liabilities to which the transferred assets are subject the total gross fair_market_value of the assets transferred by operating partnership to controlled b in the transaction will equal or exceed the sum of the liabilities assumed within the meaning of code sec_357 by controlled b plus any liabilities to which the transferred assets are subject no liabilities owed to controlled b by operating partnership or distributing will be discharged or extinguished in connection with the distribution the fair_market_value of the assets of controlled b will exceed the amount of its liabilities immediately after the transaction the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the transfers and exchanges between operating partnership and controlled b will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same day there is no plan or intention on the part of controlled b to redeem or otherwise reacquire any stock to be issued in the transaction taking into account any issuance of additional shares of controlled b stock any issuance of stock for services the exercise of any controlled b stock_rights warrants or subscriptions a public offering of controlled b stock and the sale exchange transfer by gift or other_disposition of any of the stock of controlled b to be received in the exchange operating partnership will be in control of controlled b within the meaning of code sec_368 operating partnership will receive stock approximately equal to the fair_market_value of the property transferred to controlled b controlled b will remain in existence and retain and use the property transferred to it in a trade_or_business there will be no plan or intention by controlled b to dispose_of the transferred property other than in the normal course of business operations plr-137178-13 each of the parties to the transaction will pay its own expenses if any incurred in connection with the transaction the transfer to controlled b will not be a transfer to an investment_company within the meaning of code sec_351 and sec_1_351-1 operating partnership is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of code sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of operating partnership controlled b will not be a personal_service_corporation within the meaning of code sec_269a step two of the proposed controlled b transaction the taxpayer makes the following representations with respect to step two of the proposed controlled b transaction under code sec_731 no gain_or_loss will be recognized by distributing or operating partnership as a result of the distribution of controlled b stock by operating partnership to distributing distributing’s tax basis in its controlled b stock will be determined by reference to operating partnership’s tax basis in the controlled b stock under code sec_732 step three of the proposed controlled b transaction the taxpayer makes the following representations with respect to step three of the proposed controlled b transaction distributing controlled b and their respective shareholders will each pay their own expenses if any incurred in connection with the proposed controlled b transaction no part of the consideration to be distributed by distributing will be received by a distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing any indebtedness owed by controlled b or any entity controlled directly or indirectly by controlled b to distributing after the proposed controlled b transaction will not constitute stock_or_securities plr-137178-13 neither the active trades and businesses of distributing and controlled b nor control of an entity conducting such businesses were acquired during the five-year period ending on the date of the proposed controlled b transaction in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part the five years of financial information submitted on behalf of distributing and operating partnership is representative of present operations of the real_estate business and with regard thereto there have been no substantial operational changes since the date of the last financial statements submitted the five years of segment b financial information submitted on behalf of controlled b is representative of the present operation of segment b and with regard thereto there have been no substantial operational changes since the date of the last financial statements submitted no intercorporate debt will exist between distributing and controlled b at the time of or subsequent to the distribution of the controlled b stock payments made in connection with all continuing transactions if any between distributing and controlled b will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed controlled b transaction following the proposed controlled b transaction distributing and controlled b will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the real_estate business conducted prior to consummation of the transaction as of the date of the proposed controlled b transaction there will be no plan or intention to liquidate either distributing or controlled b the distribution of the stock of controlled b is carried out for the following corporate business purposes i to allow distributing and controlled b to more effectively attract and retain management and key employees ii to increase each company’s ability to raise capital including the company’s ability to use its stock as acquisition currency iii to allow distributing and controlled b to allocate capital more appropriately and to eliminate conflicts over capital allocation decisions and iv to allow distributing’s management to focus on the retained segments while allowing controlled b ’s independent management to focus on segment b the distribution of the stock of controlled b is motivated in whole or substantial part by one or more of these corporate business purposes plr-137178-13 for purposes of code sec_355 immediately after the proposed controlled b transaction no person determined after applying code sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in code sec_355 and during the five-year period determined after applying code sec_355 ending on the date of the proposed controlled b transaction for purposes of code sec_355 immediately after the proposed controlled b transaction no person determined after applying code sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled b stock entitled to vote or or more of the total value of shares of all classes of controlled b stock that was either i acquired by purchase as defined in code sec_355 and during the five-year period determined after applying code sec_355 ending on the date of the proposed controlled b transaction or ii attributable to distributions on distributing stock that were acquired by purchase as defined in code sec_355 and during the five-year period determined after applying code sec_355 ending on the date of the proposed controlled b transaction immediately after the proposed controlled b transaction i neither distributing nor controlled b will be a disqualified_investment_corporation within the meaning of code sec_355 and ii if any person holds a or greater interest within the meaning of code sec_355 in any disqualified_investment_corporation such person will have held such interest in such corporation either directly or through attribution immediately before the proposed controlled b transaction the proposed controlled b transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled b or both the proposed controlled b transaction is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of code sec_355 in distributing or controlled b including any predecessor or successor of any such corporation there will not have been any agreements understandings arrangements or substantial negotiations regarding any acquisition of stock representing a or greater interest in distributing or controlled b at any time during the two-year period ending on the date of the proposed controlled b transaction step one of the proposed controlled c transaction plr-137178-13 the taxpayer makes the following representations with respect to step one of the proposed controlled c transaction no stock_or_securities will be issued by controlled c for services rendered to or for the benefit of controlled c in connection with the transaction and no stock_or_securities will be issued for indebtedness of controlled c that is not evidenced by a security or for interest on indebtedness of controlled c which accrued on or after the beginning of the holding_period of the transferor s of the debt operating partnership neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction controlled c will report items which but for the transfer of assets and liabilities to controlled c would have resulted in income_or_deduction to operating partnership in a period subsequent to the transfer and such items will constitute income_or_deduction to controlled c when received or paid_by it the proceeds received in collection of the income items will be included as ordinary_income in computing the taxable_income of controlled c the transfer of assets and liabilities to controlled c is not the result of solicitation by a promoter broker or investment house operating partnership will not retain any rights in the property transferred to controlled c the value of the controlled c stock received by operating partnership in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts there will be no indebtedness between controlled c and operating partnership and there will be no indebtedness created in favor of operating partnership as a result of the transaction any debt relating to stock being transferred to controlled c that will be assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and operating partnership will be transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred the total adjusted_basis of the assets transferred by operating partnership to controlled c in the transaction will equal or exceed the amount of liabilities assumed within the meaning of code sec_357 by controlled c plus any liabilities to which the transferred assets are subject plr-137178-13 the total gross fair_market_value of the assets transferred by operating partnership to controlled c in the transaction will equal or exceed the sum of the liabilities assumed within the meaning of code sec_357 by controlled c plus any liabilities to which the transferred assets are subject no liabilities owed to controlled c by operating partnership or distributing will be discharged or extinguished in connection with the distribution the fair_market_value of the assets of controlled c will exceed the amount of its liabilities immediately after the transaction the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the transfers and exchanges between operating partnership and controlled c will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same day there is no plan or intention on the part of controlled c to redeem or otherwise reacquire any stock to be issued in the transaction taking into account any issuance of additional shares of controlled c stock any issuance of stock for services the exercise of any controlled c stock_rights warrants or subscriptions a public offering of controlled c stock and the sale exchange transfer by gift or other_disposition of any of the stock of controlled c to be received in the exchange operating partnership will be in control of controlled c within the meaning of code sec_368 operating partnership will receive stock approximately equal to the fair_market_value of the property transferred to controlled c controlled c will remain in existence and retain and use the property transferred to it in a trade_or_business there will be no plan or intention by controlled c to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the transaction the transfer to controlled c will not be a transfer to an investment_company within the meaning of code sec_351 and sec_1_351-1 plr-137178-13 operating partnership is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of code sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of operating partnership controlled c will not be a personal_service_corporation within the meaning of code sec_269a step two of the proposed controlled c transaction the taxpayer makes the following representations with respect to step two of the proposed controlled c transaction under code sec_731 no gain_or_loss will be recognized by distributing or operating partnership as a result of the distribution of controlled c stock by operating partnership to distributing distributing’s tax basis in its controlled c stock will be determined by reference to operating partnership’s tax basis in the controlled c stock under code sec_732 step three of the proposed controlled c transaction the taxpayer makes the following representations with respect to step three of the proposed controlled c transaction distributing controlled c and their respective shareholders will each pay their own expenses if any incurred in connection with the proposed controlled c transaction no part of the consideration to be distributed by distributing will be received by a distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing any indebtedness owed by controlled c or any entity controlled directly or indirectly by controlled c to distributing after the proposed controlled c transaction will not constitute stock_or_securities neither the active trades and businesses of distributing and controlled c nor control of an entity conducting such businesses were acquired during the five-year period ending on the date of the proposed controlled c transaction in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part plr-137178-13 the five years of financial information submitted on behalf of distributing and operating partnership is representative of present operations of the real_estate business and with regard thereto there have been no substantial operational changes since the date of the last financial statements submitted the five years of segment c financial information submitted on behalf of controlled c is representative of the present operation of segment c and with regard thereto there have been no substantial operational changes since the date of the last financial statements submitted no intercorporate debt will exist between distributing and controlled c at the time of or subsequent to the distribution of the controlled c stock payments made in connection with all continuing transactions if any between distributing and controlled c will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed controlled c transaction following the proposed controlled c transaction distributing and controlled c will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the real_estate business prior to consummation of the transaction as of the date of the proposed controlled c transaction there will be no plan or intention to liquidate either distributing or controlled c the distribution of the stock of controlled c is carried out for the following corporate business purposes i to allow distributing and controlled c to more effectively attract and retain management and key employees ii to increase each company’s ability to raise capital including the company’s ability to use its stock as acquisition currency and iii to allow distributing’s management to focus on the retained segments while allowing controlled c ’s independent management to focus on segment c the distribution of the stock of controlled c is motivated in whole or substantial part by one or more of these corporate business purposes for purposes of code sec_355 immediately after the proposed controlled c transaction no person determined after applying code sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in code sec_355 and during the five-year period determined after applying code sec_355 ending on the date of the proposed controlled c transaction plr-137178-13 for purposes of code sec_355 immediately after the proposed controlled c transaction no person determined after applying code sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled c stock entitled to vote or or more of the total value of shares of all classes of controlled c stock that was either i acquired by purchase as defined in code sec_355 and during the five-year period determined after applying code sec_355 ending on the date of the proposed controlled c transaction or ii attributable to distributions on distributing stock that were acquired by purchase as defined in code sec_355 and during the five-year period determined after applying code sec_355 ending on the date of the proposed controlled c transaction immediately after the proposed controlled c transaction i neither distributing nor controlled c will be a disqualified_investment_corporation within the meaning of code sec_355 and ii if any person holds a or greater interest within the meaning of code sec_355 in any disqualified_investment_corporation such person will have held such interest in such corporation either directly or through attribution immediately before the proposed controlled c transaction the proposed controlled c transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled c or both the proposed controlled c transaction is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of code sec_355 in distributing or controlled c including any predecessor or successor of any such corporation there will not have been any agreements understandings arrangements or substantial negotiations regarding any acquisition of stock representing a or greater interest in distributing or controlled c at any time during the two-year period ending on the date of the proposed controlled c transaction rulings proposed controlled b transaction based solely on the information submitted and the representations made we rule as follows with respect to step one and step three of the proposed controlled b transaction no rulings have been requested and none are given with respect to step two of the proposed controlled b transaction step one plr-137178-13 no gain_or_loss will be recognized by operating partnership on the controlled b exchange sec_351 and sec_357 no gain_or_loss will be recognized by controlled b on the controlled b exchange sec_1032 the basis of each asset received by controlled b will equal the basis of that asset in the hands of operating partnership immediately before the controlled b exchange sec_362 the holding_period of each asset received by controlled b will include the holding_period of that asset in the hands of operating partnership immediately before the controlled b exchange sec_1223 step three no gain_or_loss will be recognized by distributing on the distribution of its stock in controlled b to the distributing shareholders sec_355 no gain_or_loss will be recognized by the distributing shareholders on the receipt of stock of controlled b sec_355 the basis of the stock of distributing and controlled b in the hands of each shareholder of distributing after the distribution of the controlled b stock will equal such shareholder’s basis in the stock of distributing immediately prior to the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled b stock received by the distributing shareholders will include the holding_period of the distributing stock on which the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled b in accordance with sec_312 and sec_1_312-10 proposed controlled c transaction based solely on the information submitted and the representations made we rule as follows with respect to step one and step three of the proposed controlled c transaction no rulings have been requested and none are given with respect to step two of the proposed controlled c transaction plr-137178-13 step one no gain_or_loss will be recognized by operating partnership on the controlled c exchange sec_351 and sec_357 no gain_or_loss will be recognized by controlled c on the controlled c exchange sec_1032 the basis of each asset received by controlled c will equal the basis of that asset in the hands of operating partnership immediately before the controlled c exchange sec_362 the holding_period of each asset received by controlled c will include the holding_period of that asset in the hands of operating partnership immediately before the controlled c exchange sec_1223 step three no gain_or_loss will be recognized by distributing on the distribution of its stock in controlled c to the distributing shareholders sec_355 no gain_or_loss will be recognized by the distributing shareholders on the receipt of stock of controlled c sec_355 the basis of the stock of distributing and controlled c in the hands of each shareholder of distributing after the distribution of the controlled c stock will equal such shareholder’s basis in the stock of distributing immediately prior to the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled c stock received by the distributing shareholders will include the holding_period of the distributing stock on which the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled c in accordance with sec_312 and sec_1_312-10 caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction plr-137178-13 that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distributions satisfy the business_purpose requirement of sec_1 b ii whether the distributions are being used principally as a device for the distribution of the earnings_and_profits of distributing controlled b controlled c or any combination thereof see sec_355 and sec_1 d iii whether the distributions are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in distributing controlled b or controlled c see sec_355 and sec_1_355-7 iv whether distributing qualifies as a reit under part ii of subchapter_m of chapter of the code v whether controlled b or controlled c will qualify as a reit under part ii of subchapter_m of chapter of the code vi whether any gain_or_loss will be recognized by distributing or operating partnership as a result of the distribution of controlled b stock or controlled c stock by operating partnership to distributing and vii the amount of distributing’s tax basis in its controlled b stock or controlled c stock as well as whether distributing’s tax basis in its controlled b stock or controlled c stock will be determined by reference to operating partnership’s respective tax basis in the controlled b stock or controlled c stock procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return for which it is relevant alternatively any taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-137178-13 in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _thomas i russell_____________ thomas i russell branch chief branch office of associate chief_counsel corporate cc
